Citation Nr: 9921697	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  95-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service from February 1965 to 
January 1969.
 
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Also on appeal were rating decisions o July 
1995 that denied a permanent and total disability evaluation 
for pension purposes and February 1996 which denied a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities.  In October 1996, a 
decision was issued concerning on all of the issues except 
the one dealing with a pension.  The issue of a pension was 
returned to the RO for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  In rating actions of January 1995, July 1995, and 
February 1996, the veteran was denied entitlement to:

a.  service connection for PTSD; 

b.  a permanent and total disability evaluation for 
pension purposes; and,

c.  a total disability evaluation based on individual 
unemployability due to service-connected disabilities.

The decisions were appealed to the Board.   

3.  Upon receiving the veteran's claim at the Board, the 
Board denied the veteran's claim for a total rating and for 
PTSD.  The claim for a nonservice-connected pension was 
remanded in October 1996 to the RO for the purpose of 
obtaining additional medical evidence and personal data. 

4.  The veteran failed to report for various physical 
examinations in November 1996, and neither the veteran nor 
his attorney has been in contact with the RO or the Board 
since 1996.


CONCLUSION OF LAW

The veteran's claim for entitlement to a permanent and total 
disability evaluation for pension purposes is abandoned and 
the claim denied.  38 C.F.R. § 3.158 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 1995, entitlement to service connection for PTSD 
was denied.  Then in July 1995 and February 1996 entitlement 
to a nonservice-connected pension and a total rating based on 
individual unemployability respectively was denied.  The 
veteran was notified of these decisions, and he appealed to 
the Board for review.

After further studying the veteran's claim, the Board, in 
October 1996, denied the veteran's claim for entitlement to 
service connection for PTSD and for a total rating based on 
individual unemployability.  See Board Decision, October 17, 
1996.  With respect to the issue of a permanent and total 
disability evaluation for pension purposes, the claim was 
remanded to the RO for additional development.  In that 
remand, the Board requested that the RO schedule the veteran 
for various medical examinations along with a social and 
industrial survey.  The claim was then returned to the RO.

The RO then attempted to contact the veteran at the following 
address:

Post Office Box 4490
Little Rock, Arkansas  72214

A letter was returned with a new address [4021 26th Street, 
Little Rock, Arkansas 72214], and all mail since that time 
(September 1996) has been sent to that address.  None of 
those letters have been returned as undeliverable to the 
veteran.  

It should be noted that in March 1999, the RO sent a letter 
to the veteran that contained the following information and 
exhortations:

	. . . BVA instructed us to request 
physical examinations for you so that 
your current level of disability could be 
assessed.  These examinations were 
requested on November 20, 1996.  The VA 
Medical Center notified us in January 
1997 that you had failed to report for 
the examinations and did not call to 
request that they be rescheduled.

During the time that your file has been 
back in our office, you have not 
submitted any evidence to support your 
claim.  On the enclosed VA Form 21- 4138, 
please tell us if you want to continue to 
pursue your appeal or if you would like 
to have the appeal withdrawn.  If you 
desire to continue your appeal, you 
should complete and return the enclosed 
VA Form 21-527, Income--Net Worth and 
Employment Statement.  We must have 
current income, net worth, and dependency 
information of record before your claim 
can be considered.  Additionally, we must 
have medical evidence describing your 
current physical condition before we can 
determine your level of disability.  If 
you are now willing to report for an 
examination, please so state on the 
enclosed VA Form 21-VA Form 21-4138, 
Statement in Support of Claim.

The information should be submitted to 
our office as soon as possible.  If the 
requested information is not received 
within 60 days, your case will be 
returned to the Board of Veterans Appeals 
for further consideration.

As it was reported in the above letters, various physical 
examinations were set up for the veteran but he failed to 
report therefor.  He did not contact the RO asking for 
another examination.  He did not inform the RO that he was 
unavailable for the examination.  He did not offer a reason 
for his failing to report for the exam.  Additionally, since 
October 1995, the veteran has not been in contact with the RO 
or the Board.  The veteran's attorney has also not 
communicated with the Board since March 1996. 

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The United States Court of Appeals for 
Veterans Claims, hereinafter the Court, has held that the 
duty to assist the veteran in obtaining and developing facts 
and evidence to support his claim includes obtaining previous 
treatment records identified by the veteran.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Additionally, the VA has a duty to obtain an 
adequate medical examination of the veteran's disabilities.  

However, under 38 C.F.R. § 3.158(a) (1998), if information or 
action or evidence is requested of the veteran, and he fails 
to respond to that request, the claim will be considered 
abandoned after the expiration of one year from the date of 
the request.  Moreover, individuals who have been authorized 
and scheduled for examinations are required to report for 
such examinations.  38 C.F.R. § 3.326 (1998).  If the veteran 
fails without adequate reason to respond to an order to 
report for a VA medical examination within one year from the 
date of request, the claim for such benefits will be 
considered abandoned.  38 C.F.R. § 3.158 (1998).  
Furthermore, 38 C.F.R. § 3.655 (1998) provides that when a 
claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original claim, 
the claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etcetera.  38 C.F.R. § 3.655(a) 
(1998). 

The Court has held that the burden is on the Secretary (of 
the VA) to demonstrate that notice was sent to the 
appellant's "latest address of record," and, in addition, 
the Secretary must show that the appellant lacked "adequate 
reason" (see 38 C.F.R. § 3.158(b) (1998)), or "good cause" 
(see 38 C.F.R. § 3.655 (1998)), for failing to report for the 
scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  The Court expounded further and articulated the 
following: 

In the normal course of events, it is the 
burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does 
not due so, there is no burden on the 
part of the VA to turn up heaven and 
earth to find him.  It is only where a 
file disclosed other possible and 
plausible addresses that an attempt 
should be made to locate him at the 
alternate known address before finding 
abandonment of a previously adjudicated 
benefit.  Id. 

Per the claims folder, the last written contact the veteran 
had with the RO was in October 1995 when the veteran 
submitted a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability.  He has not 
contacted the RO since then.  Moreover, after the Board's 
remand in October 1996, numerous letters have been sent to 
the veteran's last known address.  Those letters have never 
been returned to the RO and the Board as being undeliverable.  
Yet, there is no indication in the record that the veteran, 
or his attorney, has attempted to contact the RO or the Board 
concerning the status of his claim.

Therefore, the Board finds that the veteran has abandoned his 
claim for entitlement to a permanent and total disability 
evaluation for pension purposes.  The Board finds that it has 
met its duty to assist the veteran in adjudicating his claim.  
Unfortunately, it is the veteran who has abrogated his duty 
by failing to report for numerous physical examinations, by 
not submitting needed data, and by not keeping the VA 
apprised of his physical fitness/status.  Such a failure has 
prevented the VA from determining whether he suffers from 
various disabilities that preclude him from obtaining and 
maintaining gainful employment and that would qualify him for 
a nonservice-connected pension.  Therefore, the Board finds 
that the claim is abandoned and the appeal is dismissed in 
accordance with 38 C.F.R. § 3.158 (1998). 


ORDER

As the veteran's claim has been abandoned, entitlement to a 
permanent and total disability evaluation for pension 
purposes is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

